Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Since the support for some of the limitations in claims 21-38 is unable to be found  in the parent application’s specification (US 10959224), the effective filing data of the claims 21-38 in the current application is considered to be  2/5/2021.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40  are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-20 of patent US10959224 in view of Tooher (US20170290008). Please see the direct claim comparison below.  
	Instant application, claim 30
US patent 10959224, claim 1
A wireless communication device comprising:
A wireless communication device, comprising:
a processor; and a non-transitory computer readable medium in communication with the processor, the non-transitory computer readable medium storing instructions executable by the processor, whereby the processor is configured to perform operations comprising:
at least one processor; and  non-transitory computer readable medium coupled to the at least one processor, the non-transitory computer readable medium contains instructions executable by the at least one processor, whereby the at least one processor is configured to:
transmitting a preamble on a Physical Random Access Channel (PRACH);
transmit a preamble on Physical Random Access Channel (PRACH);
receiving a Random Access Response (RAR) message containing an uplink (UL) grant;
receive a Random Access Response (RAR) message containing an uplink (UL) grant; and
transmitting, on a Physical Uplink Shared Channel (PUSCH), a first message wherein the first message is scheduled by the RAR message and has a first time resource allocation; and
transmit, on a Physical Uplink Shared Channel (PUSCH), a terminal identification message having a first time resource allocation; and

transmitting, on the PUSCH, a second message wherein the second message is not scheduled by the RAR message and has a second time resource allocation, the first and second time resource allocations being different by a predetermined timing offset.


transmit, on the PUSCH, a non-terminal-identification message having a second time resource allocation,  wherein the first time resource allocation of the terminal identification message is different than the second time resource allocation of the non-terminal-identification message to be transmitted on the PUSCH with respect to at least one of: 
a starting symbol relative to the start of a slot; and a PUSCH symbol length; and
wherein the second time resource allocation depends on a numerology used; and
wherein the first time resource allocation has a configured  timing offset relative to the second time resource allocation 


US patent 10959224 does not explicitly disclose the second message is not scheduled by the RAR message. Tooher discloses the second message is not scheduled by the RAR message (Tooher, [0092] [0096], channel state information (CSI) may be transmitted over PUSCH of normal (subframe) TTI duration. Here CSI information is not transmitted via random access process, therefore it is not scheduled by an RAR message; a HRAQ or msg3 may be transmitted based on random access procedure). 
 	 It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by US patent 10959224 with the teachings given by Tooher. The motivation for doing so would have been to reduce latency of HARQ process by using shorter TTIs for HARQ process (Tooher, [0080]) and to be compliance with the 3GPP standards. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-26, 29-31, 34-35, 38-39  are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US20170201974) in view of Tooher (US20170290008).
Regarding claim 21, Sohn discloses a method of operating a wireless communication device, the method comprising: 
transmitting a preamble on a Physical Random Access Channel (PRACH) (fig. 5, [0061][0072-77], transmit the random access preamble to the base station 100 using the random access information); 
receiving a Random Access Response (RAR) message containing an uplink (UL) grant (fig. 5, [0061][0072-77], receiving RAR; the RAR message includes UL grant);
transmitting, on a Physical Uplink Shared Channel (PUSCH), a first message wherein the first message is scheduled by the RAR message and has a first time resource allocation (fig. 5,  [0006][0072] [0077][0088];  transmit a connection request message including ID's of the terminals  through an uplink using an uplink radio resource of the allocated).
Sohn does not explicitly disclose transmitting, on the PUSCH, a second message wherein the second message is not scheduled by the RAR message and has a second time resource allocation, the first and second time resource allocations being different by a predetermined timing offset.
Tooher discloses transmitting, on the PUSCH, a second message wherein the second message is not scheduled by the RAR message and has a second time resource allocation, the first and second time resource allocations being different by a predetermined timing offset (Tooher, [0080-82][0092][0096], channel state information (CSI) may be transmitted over PUSCH of normal (subframe) TTI duration (or a second time resource); Here CSI information is not transmitted via random access process, therefore it is not scheduled by an RAR message; while msg3 or message of terminal identification may be transmitted over a shorter TTI, as msg3 can be transmitted via random access process. Here, the time resource allocation of the terminal identification message is different from the time resource allocation of the other messages to be transmitted, as the time resource or TTI is expressed in terms of symbol length; grant PUSCH resources in the subset of symbols, e.g., with a fixed time offset). 
  It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Sohn with the teachings given by Tooher. The motivation for doing so would have been to reduce latency of HARQ process by using shorter TTIs for HARQ process (Tooher, [0080]) and to be compliance with the 3GPP standards.
Claims 30 and 39 are rejected same as claim 21. 
Regarding claim 22,  Sohn, Tooher disclose the method of claim 21, wherein the first message is an Msg3 message and the second message is a non-Msg3 message (Sohn, [0006][0077], a transmission timing offset for the terminal to control the transmission timing and uplink resource allocation transmit a request message including the ID of the terminal, the request message is a msg3 message; Tooher, [0080-81][0092][0096][0143], msg3 can be transmitted via a HARQ process carried in a PUSCH; while CSI may be transmitted over PUSCH, here CSI is a non-msg3 message). The motivation of the combination is the same as in claim 21.
Claim 31 is rejected same as claim 22.
Regarding claim 25,  Sohn, Tooher disclose the method of claim 21, wherein the predetermined timing offset applies to the first time resource allocation (Sohn, [0006], includes a transmission timing offset for the terminal to control the transmission timing; Tooher, [0116], may include one or more useful information such a resource offset).  The motivation of the combination is the same as in claim 21. 
Claim 34 is rejected same as claim 25.
Regarding claim 26,  Sohn, Tooher disclose the method of claim 21, wherein the predetermined timing offset applies to the second time resource allocation (Tooher, [0116] [0096][0143] second message  or CSI may be transmitted using normal TTI, PUSCH resources with a fixed time offset). The motivation of the combination is the same as in claim 21.  Claim 35 is rejected same as claim 26.
Regarding claim 29,  Sohn, Tooher disclose the method of claim 21, wherein the predetermined timing offset is indicated in the RAR message (Sohn, [0006][0088], a transmission timing offset is included in RAR).  Claim 38 is rejected same as claim 27.

Claims 23, 27-28, 32, 36-37 and 40   are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Tooher further in view of Amuru (US 20180324850).
Regarding claim 23,  Sohn, Tooher disclose the method of claim 21, 
Sohn does not explicitly disclose wherein the predetermined timing offset is based on a numerology.
Amuru discloses wherein the predetermined timing offset is based on a numerology (Amuru, [0069][0083-84][0245][0261], indicate a numerology for a RACH message; resource allocation may need to account for the numerology used; depending on the number of slots, the appropriate scaling offset can be used in the numerology). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Sohn and Tooher with the teachings given by Amuru. The motivation for doing so would have been to provide a method and system for managing a RACH configuration in a wireless communication system by utilizing the numerology defined by the LTE standards (Amuru, [0007-8][0084], figs. 16-17).
Claims 32 and 40 are rejected same as claim 23.

Regarding claim 27,  Sohn, Tooher disclose the method of claim 21,
Sohn does not explicitly disclose wherein the predetermined timing offset depends on a numerology used, and there is one timing offset for one numerology.
Amuru discloses wherein the predetermined timing offset depends on a numerology used, and there is one timing offset for one numerology (Amuru, [0069][0255][0259][0261], offset parameter can be defined based on the numerology). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Sohn and Tooher with the teachings given by Amuru. The motivation for doing so would have been to provide a method and system for managing a RACH configuration in a wireless communication system by utilizing the numerology defined by the LTE standards (Amuru, [0007-8][0084], figs. 16-17).
Claim 36 is rejected same as claim 27.

Regarding claim 28,  Sohn, Tooher disclose the method of claim 21, 
Sohn does not explicitly disclose wherein the predetermined timing offset depends on a numerology used, and there is more than one timing offset for one numerology.  
Amuru discloses wherein the predetermined timing offset depends on a numerology used, and there is more than one timing offset for one numerology (Amuru, [0069][0255][0259] [0261], offset parameter can be defined based on the numerology).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Sohn and Tooher with the teachings given by Amuru. The motivation for doing so would have been to provide a method and system for managing a RACH configuration in a wireless communication system by utilizing the numerology defined by the LTE standards (Amuru, [0007-8][0084], figs. 16-17).
Claim 37 is rejected same as claim 28

Allowable Subject Matter
Claims 24 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474